              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:19-cv-00048-MR


JAMES ANTHONY BARNETT, JR.,     )
                                )
              Plaintiff,        )
                                )
vs.                             )                   ORDER
                                )
JEFFREY DEAN PATANE, et al.,    )
                                )
              Defendants.       )
_______________________________ )

      THIS MATTER is before the Court on the North Carolina Department

of Public Safety’s (“NCDPS”) sealed Notice [Doc. 20], informing the Court

that it has been unable to procure a waiver of service of process for

Defendants Jeffrey Dean Patane, Keisha W. O’Keefe, and Tamara L. Allen.

      NCPLS represents that Defendant Patane is not an employee of

NCDPS from whom an executed waiver of service could be obtained and

that Defendants Allen and O’Keefe are no longer employed with NCDPS.

NCDPS has provided the Defendants’ last known addresses under seal.

[Doc. 20].

      The Clerk will be directed to notify the U.S. Marshal that Defendants

Patane, O’Keefe, and Allen need to be served with the summons and

Second Amended Complaint [Doc. 26] in accordance with Rule 4 the Federal


        Case 1:19-cv-00048-MR Document 28 Filed 04/30/20 Page 1 of 3
Rules of Civil Procedure. If Defendants cannot be served at the addresses

provided by the NCDPS, the U.S. Marshal shall be responsible for locating

their home addresses so that they may be served. See 28 U.S.C. § 1915(d)

(in actions brought in forma pauperis under § 1915(d), “[t]he officers of the

court shall issue and serve all process, and perform all duties in such

cases”); Fed. R. Civ. P. 4(c)(3) (“At the plaintiff’s request, the court may order

that service be made by a United States Marshal or deputy marshal or by a

person specially appointed by the court. The court must so order if the

plaintiff is authorized to proceed in forma pauperis under 28 U.S.C. §

1915….”).

      If the U.S. Marshal is unable to obtain service on Defendants, the U.S.

Marshal shall inform the Court of the reasonable attempts to obtain service.

The U.S. Marshal shall not disclose Defendants’ home addresses to the pro

se incarcerated Plaintiff and shall file any document containing such address

under seal.

      IT IS THEREFORE ORDERED that:

      (1)     The U.S. Marshal shall use all reasonable efforts to locate and

              obtain service on Defendants Jeffrey Dean Patane, Keisha W.

              O’Keefe and Tamara L. Allen. If the U.S. Marshal is unable to


                                        2



        Case 1:19-cv-00048-MR Document 28 Filed 04/30/20 Page 2 of 3
      obtain service on Defendants, the U.S. Marshal shall inform the

      Court of the reasonable attempts to obtain service.

(2)   The Clerk is respectfully instructed to mail a copy of the Second

      Amended Complaint [Doc. 26], the Sealed Notice containing

      Defendants’ last known addresses [Doc. 20], and this Order to

      the U.S. Marshal.

IT IS SO ORDERED.
                          Signed: April 29, 2020




                                   3



  Case 1:19-cv-00048-MR Document 28 Filed 04/30/20 Page 3 of 3
